                 Case 2:18-cv-01254-RSL Document 69 Filed 04/01/21 Page 1 of 1



 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 6                                           AT SEATTLE
 7
     JOEL STEDMAN, on behalf of himself and          )   Case No. 2:18-cv-1254
 8   all others similarly situated; KAREN JOYCE,     )
     on behalf of herself and all others similarly   )
 9
     situated,                                       )   ORDER GRANTING STIPULATED
10                                                   )   MOTION FOR EXTENSION OF TIME
                     Plaintiffs,                     )   FOR DEFENDANT TO FILE A REPLY
11                                                   )   IN SUPPORT OF ITS MOTION FOR
            v.                                       )   SUMMARY JUDGMENT
12                                                   )
13   PROGRESSIVE DIRECT INSURANCE                    )
     COMPANY, a foreign automobile insurance         )
14   company,                                        )
                                                     )
15                   Defendant.                      )
16
            THIS MATTER came before the Court on Defendant’s Stipulated Motion for Extension of
17
     Time for Defendant to File a Reply in Support of Its Motion for Summary Judgment. Having
18
     considered the Stipulated Motion and all other filings and papers in this matter, and otherwise
19
     being fully advised and for good cause shown, the Court hereby ORDERED that the Stipulated
20
     Motion for Extension of Time is GRANTED in its entirety. The Clerk of Court is directed to renote
21
     defendant’s motion for summary judgment (Dkt. # 61) for consideration on April 2, 2021. The
22
     reply is due on or before that date.
23
            Dated this 1st day of April, 2021.
24

25

26                                               Robert S. Lasnik
                                                 United States District Judge
27

      ORDER GRANTING STIPULATED MOTION FOR
      EXTENSION OF TIME
                                                           -1-
